Citation Nr: 1509276	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-11 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lung disorder, including as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1953 to June 1955.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded this claim in May 2013, December 2013, and July 2014; however, this claim still requires additional development.  Therefore, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board sincerely regrets this additional delay, but it is necessary to ensure proper development of the claim and that the Veteran's due process rights are met.

The Veteran authorized VA to obtain records from his private physician, Dr. Kim, but those records were not ever obtained.  He was asked to re-authorize VA to obtain these records, as the form he had signed was expired, but he did not respond.  Given the dearth of medical evidence in his file, it is vital that he be given another opportunity for these records to be reviewed.  Further, updated VA treatment records should be obtained.

The December 2014 medical opinion is not adequate for adjudicatory purposes.  The examiner, a podiatrist, opined that it was less likely that the Veteran had asbestosis that was related to service, without sufficiently commenting on the findings of fibrosis made in 2009.  It appears that her opinion is based largely on a comment the Veteran's daughter made regarding these findings, and her rationale for doing so is inadequate.  VA claims-processing guidelines stipulate that inhalation of asbestos fibers can cause fibrosis and that the latency period for exposure to asbestos can amount to 45 or more years.  See M21-1 Part IV, Subpart ii, Chapter 2, Section C, para. 9.  An updated opinion that adequately discusses the presence of fibrosis, in conjunction with the time-frame (i.e., that fibrosis was found over 50 years after alleged exposure), is required.  However, the duty to assist is a not a one-way street and the Board trusts that the Veteran will appear for his scheduled examination, unlike when the Board remanded this in January 2014.  If the Veteran does not appear, the Board will be forced to make a decision based upon the current evidence of record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran again to authorize VA to obtain records from Dr. Kim.

Contemporaneously, ask him to identify all other treatment, and make arrangements to obtain all records not already associated with the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate physician qualified to examine, diagnose, and opine on pulmonary matters.  The examiner is asked to review the claims file prior to the examination, and to render an opinion on whether it is as likely as not (50 percent probability) that any diagnosis of the lungs is due to asbestos exposure.  The Board notes that he was provisionally diagnosed with asbestosis in or around 2001, but more recently that diagnosis has been questioned.  A 2009 X-ray showed fibrosis but no obvious pleural plaques.  The examiner is asked first to opine on whether the Veteran has any findings consistent with asbestos exposure, and to explain what they are.  The examiner is asked to comment on the fibrosis noted in the 2009 X-ray.  Second, if symptoms of asbestos exposure are found, the examiner is asked to opine on whether it is as likely as not (50 percent or greater probability) that such exposure was in the military, as opposed to post-military civilian life.  The Veteran served aboard the USS Evergreen while in service, which he alleges exposed him to asbestos.  Searches of his service records have not confirmed asbestos exposure, but this fact alone is not dispositive of the inquiry.  

The examiner is advised that VA guidelines note that inhalation of asbestos fibers can produce fibrosis, which has been found in this Veteran in or around 2009, and that the latency period for asbestos-related diseases can be 45 years or more between first exposure and development of the disease.  See M21-1 Part IV, Subpart ii, Chapter 2, Section C, para. 9.

All appropriate diagnostic tests should be conducted.  All rendered opinions must be supported with explanatory rationale, that is, with citation to the record or medically accepted knowledge.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




